Citation Nr: 1756193	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1984 to November 1984 and several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from March 1984 to September 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge. 

In June 2015, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for the following issues previously before the Board: degenerative arthritis of the bilateral knees; hypertension; right shoulder tendonitis, degenerative arthritis; cervical spine degenerative arthritis; and cervical radiculopathy, right upper extremity, associated with cervical spine degenerative arthritis.  As these issues were resolved in full, they are no longer before the Board.


FINDING OF FACT

The bilateral hearing loss disability was aggravated beyond natural progression by service.   





CONCLUSION OF LAW

The criteria have been met for service connection of bilateral hearing loss disability.  See 38 U.S.C. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304(b), 3.306; Wagner v. Principi, 370 F.3d 1089 (2004); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's bilateral hearing loss preexisted service.  See 38 C.F.R. § 3.385; March 1984 service treatment record.  The circumstances of the Veteran's military occupational specialties are consistent with noise exposure.  See DD-214; January 2015 testimony.  The Veteran's bilateral hearing loss increased in severity during service (hearing profile worsened from H-2 to H-3, prompting a Medical Retention Board proceeding); this creates a presumption of aggravation.  See 38 C.F.R. § 3.306; March 2007 service treatment record; September 2007 service personnel record.  To rebut this presumption, VA must present clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  See 38 C.F.R. § 3.306(b).  VA has not met that burden, as a February 2016 private opinion indicated that the current severity of the disease was likely due to the in-service noise exposure.  As such, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss disability is granted.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


